DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 4/13/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Printz (US 2010/0154826).
Regarding Claim 1:  Printz teaches a method comprising:
spinning a wafer around an axis of rotation [0078]; 
applying a first stream of liquid along a line from an initial point on the wafer adjacent to the center of the wafer and ending at an edge of the wafer [0081]; 
applying a second stream of liquid to an inner region of the line [0084];
applying a stream of gas along the wafer surface [0093].
Printz is silent as to the first stream of liquid being applied through the center of the substrate.  However, it would have been obvious to do so in order to ensure cleaning at the center of the substrate.
Printz does not expressly disclose that the inner region is an inner third of the line ending at a boundary point.  However, since Printz discloses that the substrate may be processed at an inner, middle, and outer regions of the substrate [0125], it would have been obvious to one of ordinary skill in the art to select an inner third of the substrate as the inner region disclosed by Printz.
Regarding Claim 2: Printz teaches the elements of Claim 1 as discussed above.  Although Printz does not expressly disclose applying a third stream of liquid to a middle third of the line and a fourth stream of liquid to an outer third of the line.  However, Printz discloses applying streams of liquid at the middle and outer regions of the substrate [0125].  Since Printz discloses that the substrate may be processed at middle and outer regions of the substrate, it would have been obvious to one of ordinary skill in the art to select the middle and outer thirds of the substrate as the middle and outer regions disclosed by Printz.
Printz does not expressly disclose applying a fifth stream of liquid along the line.  However, Printz does teach that multiple rinsing liquids are applied [0081].  It would have been obvious to apply a fifth stream if liquid to enhance the rinsing efficiency.
Regarding Claims 3-6:  Printz teaches the elements of Claim 2 as discussed above.  Printz does not expressly disclose that the streams of liquid are at different angles.  However, Printz teaches further teaches that different contact angles can be used to optimize cleaning [0078].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Printz by providing the streams at different contact angles to optimize the rinsing method as suggested by Printz.
Regarding Claim 7:  Printz teaches the elements of Claim 3 as discussed above.  Although Printz does not expressly disclose that the stream of gas is at a sixth angle that is the same as the first angle.  However, since Printz teaches that the gas may be a drying gas, it would have been obvious to provide the stream of gas at the same angle as the stream of liquid in order to dry the rinsing stream from the substrate.
Regarding Claim 8:  Printz teaches the elements of Claim 2 as discussed above.  Printz teaches that the liquid streams may be applied as a set of fluids [0081], therefore the streams are understood to be applied for a first duration of time. 

Allowable Subject Matter
Claims 10-14 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest the methods having all the features as set forth in the above claims.  The closest prior art of record is that of Printz as discussed above.  Printz teaches a rinsing method for rinsing substrates with streams of liquid and gases.  Printz does not teach that the second, third, and fifth streams of liquid are applied for a second duration of time shorter than the first duration, as required by Claim 9. Printz does not teach or fairly suggest a method including applying a first stream of liquid along a line starting from an initial point on the wafer adjacent to the center of the wafer, through the center of the wafer, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 9,165,799) discloses a method which includes jetting at least one fluid from a fluid nozzle toward a rotating substrate from a position offset from the center of the substrate surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714